UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6885


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAUN AUTALEON POSTON, a/k/a Shawn Autaleon Poston,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00012-RLV-8)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaun Autaleon Poston, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shaun    Autaleon     Poston   appeals   the      district      court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).               We have reviewed the record and

find    no    reversible      error.     Accordingly,       we    affirm.      United

States   v.        Poston,   No.   5:99-cr-00012-RLV-8      (W.D.N.C.        Apr.   17,

2009).        See United States v. Dunphy, 551 F.3d 247 (4th Cir.

2009).        We dispense with oral argument because the facts and

legal    contentions         are   adequately   presented        in   the    materials

before       the    court    and   argument   would   not   aid       the   decisional

process.

                                                                              AFFIRMED




                                          2